Citation Nr: 1503521	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an earlier effective date for the award of a 30 percent disability rating to the residuals of a gunshot wound to the right arm. 

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities prior to January 21, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He was awarded a Combat Infantryman's Badge and a Purple Heart for his service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in March 2010 that denied entitlement to an earlier effective date for the award of a 30 percent disability rating to the residuals of a gunshot wound to the right arm and entitlement to a total rating based on individual unemployability by reason of service-connected disabilities.  During the pendency of this appeal, in a July 2014 decision, service connection for multiple myeloma was granted and a 100 percent rating was assigned from January 21, 2014.     

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  On December 11, 2014, on the record at the videoconference hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement an earlier effective date for the award of a 30 percent disability rating to the residuals of a gunshot wound to the right arm.  

2.  Prior to January 21, 2014, the Veteran's service-connected disabilities consisted of post traumatic stress disorder (current rating of 50 percent) and residuals of a gunshot wound to the right arm (current rating of 30 percent) with a combined total rating of 70 percent in effect from June 25, 2007.   

3.  The Veteran has a high school education and work experience as an carpenter, builder, and handy man.    

4.  The service-connected disabilities are shown to have precluded the Veteran securing and following substantially gainful employment consistent with his educational and work background from May 8, 2009.    


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement an earlier effective date for the award of a 30 percent disability rating to the residuals of a gunshot wound to the right arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met from May 8, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On December 11, 2014, on the record at the videoconference hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement an earlier effective date for the award of a 30 percent disability rating to the residuals of a gunshot wound to the right arm.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed as to this issue. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

A TDIU is an award of increased compensation.  The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2014).  However, if evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Veteran contends that the service-connected residuals of a gunshot wound to the right arm and PTSD have rendered him unable to maintain substantially gainful employment.  Prior to January 21, 2014, the Veteran's service-connected disabilities consisted of posttraumatic stress disorder (rated at 50 percent) and residuals of a gunshot wound to the right arm (rated at 30 percent) with a combined total rating of 70 percent in effect from June 25, 2007 to January 20, 2014.  Thus, the percentage requirements of § 4.16(a) were met throughout the pendency of the appeal. 

The remaining issue is whether, prior to January 21, 2014, the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In this case, the evidence shows that the Veteran is not working currently and has not worked in several years.  Regarding the education and employment history, the Veteran has a high school education and work experience as an carpenter, builder, and handy man and in general construction.  See the June 2010 TDIU application and the Board Hearing Transcript dated in December 2014, pages 4 to 11.  At the hearing before the Board, the Veteran stated that he has been unable to work because of the problems with his right hand due to the gunshot wound and the PTSD.  He stated that he stopped working 8 years ago and he could no longer do his job and his right hand never worked proper.  He stated that if he tried to use his right hand, it would swell up so big as to render it unusable.  He also stated that because of the PTSD, he could not stand to be around people.  See Board Hearing Transcript dated in December 2014, pages 4 to 11.  

The medical evidence shows that the service-connected residuals of the gunshot wound to the right arm effectively preclude the Veteran from performing construction or carpentry job which requires the use of the right arm and hand, and thus precludes the Veteran from performing the primary employment skill he had developed over the previous forty years.  The medical evidence shows that the service-connected residuals of a gunshot wound have precluded the Veteran from substantially gainful employment from May 8, 2009, the date of receipt of the claim for TDIU.  

The service-connected residuals of the gunshot wound to the right arm are manifested by a gunshot wound perforation of the right mid-forearm with residual scar, peripheral neuropathy of the right upper extremity, and arthritis of the right elbow.  The October 2009 VA examination report indicates that the Veteran reported that the pain due to the gunshot wound to the right arm is burning, sharp, and cramping and from 1 to 10 (10 being the worst pain) the pain level is at 10.  He stated that the pain can be exacerbated by physical activity.  It is relieved by rest and by Motrin.  At the time of pain, he can function with medication.  The Veteran reported having additional symptoms from the muscle injuries in the right arm including loss of strength, weakness, easy fatigability and pain.  He reported that the injuries due to the gunshot wound affect body functioning, he had difficulty grasping objects tightly in the right hand, and he cannot keep up with his normal work requirements because as noted.  The Veteran is right hand dominant. 

The Veteran reported that the neuropathy in the right elbow from gunshot wound causes tingling, numbness, abnormal sensation, and pain, and it causes difficulty holding objects in the right hand.  The Veteran stated that the arthritis in the right elbow due to gunshot wound to the right forearm causes weakness, stiffness, giving way, lack of endurance, locking and pain.  He reported experiencing the flare-ups as often as 7 times per week and each time lasts for 24 hours.  From 1 to 10, the severity level is at 10 and the flare-ups are precipitated by physical activity and are alleviated by rest and by Motrin.  During the flare-ups, the Veteran experienced difficulty bending the right forearm.  The VA examiner opined that the Veteran could perform limited physical or sedentary activities with the right forearm due to decreased mobility and the effect of the disability on the Veteran's usual occupation was moderate. 

The November 2008 VA examination report indicates that the Veteran reported having constant pain in the right elbow and the right hand and the pain level was a 10.  The Veteran indicated that the pain can be elicited by physical activity and anxiety or nervousness and it was relieved by nothing.  At the time of pain he can function without medication but cannot function well.  The Veteran reported that he has continued to experience problems with the use of his right forearm.  He was able to work as a carpenter and builder as his career after leaving the military but feels that his productivity was decreased 50 percent and he was now semi-retired.  His right hand and forearm strength are diminished.  The Veteran indicated that his right hand "cramps up" and he is unable to extend the right long finger as much as the other fingers on the right hand.  The Veteran reported having easy fatigability of the right hand when writing or doing repetitive lifting or using tools.  The injuries affected repetitive activities such as writing and lifting or using tools was difficult and objects drop or fall out of the right hand at times.  He states he cannot keep up with his normal work requirements because it is difficult to perform repetitive motions such as using carpentry tools with the right hand.  It is also difficult to use the computer or write for any prolonged periods of time.  

Physical examination revealed signs of lowered endurance including decreased grip strength.  The muscle injury affected the particular body part function it controls by decreasing right hand grip strength with repetitive motion and slightly decreasing the range of motion of extension of the right third finger.  The muscle injury involved bone damage to the right radius, joint damage to the right elbow, nerve damage to the right radial nerve and damage to the ulnar artery.  The Veteran had difficulty tying shoelaces, fastening buttons, and picking up a piece of paper with the right hand.  The VA examiner opined that the effect of the condition on the Veteran's daily activity is that it is difficult for him to use his right hand and forearm for repetitive activities such as writing or using tools.

The August 2007 VA examination report indicates that the residuals of the gunshot wound to the right arm affect the functions of the body in that the Veteran has difficulty picking up things and cannot use his arm effectively over his head for a long period of time and he is not able to keep up with any work requirement requiring extensive overhead use of his arm.  It was noted that the Veteran had difficulty tying his shoe laces, fastening buttons, and picking up a piece of paper and tearing it with the right hand.  The VA examiner opined that the effect of the residuals of the gunshot wound to the right arm on the Veteran's usual occupation and activities of daily living are moderate.  

In this case, the evidence shows that the functional impairment and pain due to the residuals of a gunshot wound to the right arm effectively preclude the Veteran from performing any job which requires handling tools, using his right hand for repetitive activities, or doing repetitive overhead work.  The Veteran's primary employment skill that he has had for the previous 30 to 40 years was employment as a carpenter, builder, and handyman.  The functional impairment due to the residuals of the gunshot wound to the right arm effectively precludes the Veteran from substantially gainful employment as a carpenter, handy man, and builder.  

Moreover, the VA psychiatric examination in November 2010 found that due to the service-connected PTSD, the Veteran had clinically significant distress or impairment in social and occupational areas of functioning; he was not able to establish and maintain effective work and social relationships; he had problems relating with coworkers and supervisors; and he had mild to moderate difficulty understanding and completing complex (two-to three- step) commands.  The VA examiner indicated that the Veteran was not currently employed and has not been employed for many years, and the main reason the Veteran was not currently working as a contractor was due to both his physical problems as well as symptoms of PTSD.  The VA examiner noted that the Veteran worked slowly, has difficulties attending and concentrating, and had significant difficulties relating to others. 

The November 2009 VA psychiatric examination report indicates that the Veteran reported that he currently he is not working and has not worked for 2 years because of his arm.  He was employed doing construction and as a handyman for 2 years and he wasn't able to work any longer because of his arm.  The VA examiner opined that the PTSD caused difficulty establishing and maintaining effective work and social relationships because the Veteran's mind tended to wander and he does not listen well.  The VA examiner indicated that the Veteran loses his train of thought at times and sometimes does not listen well to what people are saying because he is preoccupied with his memories of Vietnam and he also has experienced some physical difficulty related to the kind of work he did as a result of his combat related arm injury.

The July 2007 VA psychiatric examination report indicates that the Veteran's PTSD symptoms were mild to moderate and causes difficulty establishing and maintaining work and social relationships and causes a decrease in work efficiency, especially during periods of significant stress.  The VA examiner opined that the PTSD causes distress and social functioning impairment.  It was noted that the Veteran no longer socialized, stayed at home most of the time, and avoided people.  The VA examiner indicated that regarding his occupational functioning, the Veteran had been working in construction but has problems at work due to decreased concentration and an inability to focus.

The Board finds that the weight of the evidence establishes that the service-connected residuals of a gunshot wound to the right arm and PTSD prevents the Veteran from obtaining and maintain employment in the occupation of builder, carpenter and handyman because the right arm disability causes significant impairment in the Veteran's ability to use his right hand and the PTSD causes clinically significant impairment in occupational functioning because the Veteran is not able to establish and maintain effective work relationships, he had problems relating with coworkers and supervisors, and he had mild to moderate difficulty understanding and completing complex commands.  The Veteran's service-connected disabilities are sufficient to preclude him from substantially gainful employment.  Given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU from May 8, 2009 (the date of receipt of the TDIU claim) is warranted.  As such, the Veteran's claim is granted.


ORDER

The appeal as to the claim for entitlement to an earlier effective date for the award of a 30 percent disability rating to the residuals of a gunshot wound to the right arm is dismissed.

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities is granted from May 8, 2009, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


